Case: 14-60664       Document: 00512999593         Page: 1     Date Filed: 04/09/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                  FILED
                                       No. 14-60664                             April 9, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
FOUNTAINBLEAU MANAGEMENT SERVICES, L.L.C., a Louisiana
limited liability company; EVERGREEN APARTMENTS, L.L.C., an Illinois
limited liability company; EVERGREEN APARTMENTS, L.L.C., a Delaware
limited liability company,

               Plaintiffs - Appellants

v.

CITY OF TUPELO; TUPELO POTW,

               Defendants - Appellees




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:13-CV-157


Before JOLLY, HIGGINSON and COSTA, Circuit Judges.
PER CURIAM:*
       After the district court granted summary judgment in this diversity case,
the Mississippi Supreme Court issued two opinions that alter the law relevant
to the disposition of this case. See Boroujerdi v. City of Starkville, No. 2012-
CA-01458-SCT, 2015 WL 574802 (Miss. Feb. 12, 2015); Brantley v. City of Horn



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
     Case: 14-60664       Document: 00512999593          Page: 2     Date Filed: 04/09/2015



                                       No. 14-60664
Lake, 152 So. 3d 1106 (Miss. 2014). So long as the Mississippi state courts
would apply these intervening state-court decisions retroactively, “it is the
practice of this court to remand an issue to the trial court when there is a
change in relevant state law during the pendency of an appeal.” 1 Moorhead v.
Mitsubishi Aircraft Int’l, Inc., 828 F.2d 278, 289 (5th Cir. 1987). Accordingly,
we VACATE the district court’s summary-judgment order and REMAND the
case for review in the light of Boroujerdi and Brantley and for such further
proceedings as the district court, in its discretion, may feel are necessary and
appropriate. 2
                                                          VACATED and REMANDED.




       1  The Mississippi state courts will almost certainly apply Boroujerdi and Brantley
retroactively. See Thompson v. City of Vicksburg, 813 So. 2d 717, 721 (Miss. 2002) (“We have
clearly held that newly enunciated rules of law are applied retroactively to cases that are
pending trial or that are on appeal, and not final at the time of the enunciation.”).
        2 On remand, the district court may also wish to consider the parties’ other arguments,

including the statute-of-limitations issue and the question of whether Tupelo POTW is a legal
entity capable of being sued.
                                              2